

PLEDGE AND SECURITY AGREEMENT
 
THIS PLEDGE AND SECURITY AGREEMENT (as amended, restated, supplemented and
otherwise modified and in effect from time to time, this “Security Agreement”)
is entered into as of July 23, 2010 among THE PARTIES LISTED ON SCHEDULE 1
(“Grantors” and each a “Grantor”), and FORTRESS CREDIT CORP., in its capacity as
Agent (“Agent”) for the lenders party to the Credit Agreement referred to below.
 
RECITALS
 
A.          NG Washington II Holdings, LLC, a Delaware limited liability company
(in its capacity as “Borrower”), Agent and Lenders are entering into a Credit
Agreement dated as of July 23, 2010 (as amended, amended and restated,
supplemented and otherwise modified and in effect from time to time, the “Credit
Agreement”).
 
B.           Grantors are Borrower and Borrower’s wholly-owned Subsidiary and
will receive substantial benefit from the extensions of credit made by Agent and
Lenders to Borrower under the Credit Agreement.
 
C.           As a condition precedent to the initial extension of credit under
the Credit Agreement and the effectiveness of the Credit Agreement, Agent and
Lenders have required that the Grantors enter into this Security Agreement.
 
D.           In consideration of the foregoing, and in order to induce Agent and
Lenders to enter into the Credit Agreement, each Grantor is willing to grant a
security interest in the Collateral (as defined below) to Agent, for the benefit
of Agent and Lenders, on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Grantors and Agent, on behalf of Lenders, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1          Terms Defined in Credit Agreement.  All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.
 
1.2          Terms Defined in UCC.  Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.
 
1.3          Definitions of Certain Terms Used Herein.  As used in this Security
Agreement, in addition to the terms defined in the Preamble and Recitals above,
the following terms shall have the following meanings:
 
“Accounts” shall have the meaning set forth in Article 9 of the UCC.
 
“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
 
“Assigned Contracts” means, collectively, all of each Grantor’s rights and
remedies under, and all moneys and claims for money due or to become due to such
Grantor under any material contracts, and any and all amendments, supplements,
extensions, and renewals thereof including all rights and claims of each Grantor
now or hereafter existing:  (a) under any insurance, indemnities, warranties,
and guarantees provided for or arising out of or in connection with any of the
foregoing agreements; (b) for any damages arising out of or for breach or
default under or in connection with any of the foregoing contracts; (c) to all
other amounts from time to time paid or payable under or in connection with any
of the foregoing agreements; or (d) to exercise or enforce any and all
covenants, remedies, powers and privileges thereunder.
 
“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
 
“Collateral” shall have the meaning set forth in Article II.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to Agent, between Agent and any third party
(including any bailee, consignee, customs broker, or other similar Person) in
possession of any Collateral or any landlord of any Grantor for any real
property where any Collateral is located, as such landlord waiver or other
agreement may be amended, restated, or otherwise modified from time to time.
 
“Collateral Report” means any certificate, report or other document delivered by
any Grantor to Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.
 
“Commercial Tort Claims” means the existing commercial tort claims of any
Grantor indentified on Schedule 2 and any other commercial tort claims
identified in accordance with the amendment required pursuant to Section 4.8.
 
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
 
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
 
“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among any Grantor, a banking institution holding such
Grantor’s funds, and Agent with respect to collection and control of all
deposits and balances held in a deposit account maintained by any Grantor (other
than player-supported jackpot accounts maintained by NG Washington II, LLC, as
more particularly described in Section 7.1(a)) with such banking institution,
pursuant to which upon the occurrence of a Default, Agent has the ability to
exclude Grantor from accessing such deposit account and funds on deposit
therein.
 
“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.
 
“Documents” shall have the meaning set forth in Article 9 of the UCC.
 
“Equipment” shall have the meaning set forth in Article 9 of the UCC, including,
without limitation, gaming and associated equipment of every type and
description (other than inventory), together, in each instance, with (i) any
other property receivable or received from or upon the sale, lease, license,
collection, use, exchange or other disposition, whether voluntary or
involuntary, of the foregoing, including any and all “proceeds” as defined in
the UCC, (ii) all revenues received or paid for the lease, license, or use of
gaming equipment and (iii) any and all other amounts from time to time paid or
payable under or in connection with any of the foregoing.
 
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
 
“Fixtures” shall have the meaning set forth in Article 9 of the UCC.
 
“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.
 
“Goods” shall have the meaning set forth in Article 9 of the UCC.
 
“Instruments” shall have the meaning set forth in Article 9 of the UCC.
 
“Inventory” shall have the meaning set forth in Article 9 of the UCC.
 
“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
 
“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
 
“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to:  (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.
 
“Permitted Liens” means Liens permitted pursuant to Section 6.15 of the Credit
Agreement.
 
“Pledged Collateral” means all Instruments, Securities and other Investment
Property of any Grantor, and all general or limited partnership interests of
such Grantor (if any), whether or not physically delivered to Agent pursuant to
this Security Agreement.
 
“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.
 
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
 
“Security” has the meaning set forth in Article 8 of the UCC.
 
“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Capital Stock constituting Collateral, any right to receive
Capital Stock and any right to receive earnings, in which such Grantor now has
or hereafter acquires any right, issued by an issuer of such Capital Stock.
 
“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.
 
“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
ARTICLE II
GRANT OF SECURITY INTEREST
 
Each Grantor hereby pledges, assigns and grants to Agent, on behalf of and for
the ratable benefit of Lenders, a security interest in all of its right, title
and interest in, to and under all of the following property, whether now owned
by or owing to, or hereafter acquired by or arising in favor of such Grantor
(including under any trade name or derivations thereof), and whether owned or
consigned by or to, or leased from or to, such Grantor, and regardless of where
located (all of which will be collectively referred to as the “Collateral”):
 
 
(i)
all Accounts;

 
 
(ii)
all Assigned Contracts;

 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

 
(iii)
all Chattel Paper;

 
 
(iv)
all Copyrights, Patents and Trademarks;

 
 
(v)
all Documents;

 
 
(vi)
all Equipment;

 
 
(vii)
all Fixtures;

 
 
(viii)
all General Intangibles;

 
 
(ix)
all Goods;

 
 
(x)
all Instruments;

 
 
(xi)
all Inventory;

 
 
(xii)
all Investment Property;

 
 
(xiii)
all cash or cash equivalents;

 
 
(xiv)
all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

 
 
(xv)
all Deposit Accounts with any bank or other financial institution;

 
 
(xvi)
all Securities Accounts;

 
 
(xvii)
all Commercial Tort Claims;

 
 
(xviii)
and all accessions to, substitutions for and replacements, proceeds (including
Stock Rights), insurance proceeds and products of the foregoing, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

 
to secure the prompt and complete payment and performance of the Obligations.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Each Grantor represents and warrants to Agent and Lenders that:
 
3.1          Title, Perfection and Priority.  Each Grantor has good and valid
rights in or the power to transfer the Collateral and title to the Collateral
with respect to which it has purported to grant a security interest hereunder,
free and clear of all Liens except for Liens permitted under Section 4.1(e), and
has full power and authority to grant to Agent the security interest in such
Collateral pursuant hereto.  When financing statements have been filed in the
appropriate offices against each Grantor in the locations listed on Exhibit H,
Agent will have a fully perfected first priority security interest in that
Collateral in which a security interest may be perfected by filing, subject only
to Liens permitted under Section 4.1(e).
 
3.2          Type and Jurisdiction of Organization, Organizational and
Identification Numbers.  The type of entity of each Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

3.3          Principal Location.  Each Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), are disclosed in Exhibit A;
no Grantor has any other places of business except those set forth in Exhibit A.
 
3.4          Collateral Locations.  With respect to each Grantor, all locations
where Collateral is located are listed on Exhibit A. All of said locations are
owned by such Grantor except for locations (i) which are leased by such Grantor
as lessee and designated in Part VII(b) of Exhibit A and (ii) at which Inventory
is held in a public warehouse or is otherwise held by a bailee or on consignment
as designated in Part VII(c) of Exhibit A.
 
3.5          Deposit Accounts.  All of Grantors’ Deposit Accounts are listed on
Exhibit B.
 
3.6          Exact Names.  Each Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization.
 
3.7          Letter-of-Credit Rights and Chattel Paper.  Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of each Grantor.  All action by each
Grantor necessary or desirable to protect and perfect Agent’s Lien on each item
listed on Exhibit C (including the delivery of all originals and the placement
of a legend on all Chattel Paper as required hereunder) has been duly
taken.  Agent will have a fully perfected first priority security interest in
the Collateral listed on Exhibit C, subject only to Liens permitted under
Section 4.1(e).
 
3.8          Intellectual Property.  To its Knowledge, no Grantor has any
interest in, or title to any Trademark or trade name except as set forth in
Exhibit D and such interest in or title to such Trademarks or trade names is, if
applicable, subject to the qualifications set forth in Section 5.26 of the
Credit Agreement.  No Grantor has any interest in, or title to any Patent or
Copyright except as set forth in Exhibit D. This Security Agreement is effective
to create a valid and continuing Lien and, upon filing of appropriate financing
statements in the offices listed on Exhibit H and this Security Agreement with
the United States Copyright Office with respect to registrable Copyrights, fully
perfected first priority security interests in favor of Agent on such Patents,
Trademarks and Copyrights listed on Exhibit D. Such perfected security interests
are enforceable as such as against any and all creditors of and purchasers from
the applicable Grantor; and all action necessary or desirable to protect and
perfect Agent’s Lien on such Grantor’s Patents, Trademarks or Copyrights shall
have been duly taken.
 
3.9          Filing Requirements.  None of the Equipment is covered by any
certificate of title, except for the vehicles described in Part I of
Exhibit E.  None of the Collateral is of a type for which security interests or
liens may be perfected by filing under any federal statute except for (a) any
vehicles described in Part II of Exhibit E and (b) any registrable Copyrights
held by any Grantor and described in Exhibit D. The legal description, county
and street address of each property on which any Fixtures are located is set
forth in Exhibit F together with the name and address of the record owner of
each such property.
 
3.10        No Financing Statements, Security Agreements.  No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming any Grantor as debtor has been
filed or is of record in any jurisdiction except (a) for financing statements or
security agreements naming Agent on behalf of Lenders as the secured party and
(b) as permitted by Section 4.1(e).
 
3.11        Pledged Collateral.
 
(a)           Exhibit G sets forth a complete and accurate list of all of the
Pledged Collateral.  Each Grantor is the direct, sole beneficial owner and sole
holder of record of the Pledged Collateral listed on Exhibit G as being owned by
it, free and clear of any Liens, except for the security interest granted to
Agent for the benefit of Lenders hereunder. Each Grantor further represents and
warrants that (i) all Pledged Collateral constituting Capital Stock has been (to
the extent such concepts are relevant with respect to such Pledged Collateral)
duly authorized, validly issued, are fully paid and non assessable, (ii) with
respect to any certificates delivered to Agent representing any Capital Stock,
either such certificates are Securities as defined in Article 8 of the UCC as a
result of actions by the issuer or otherwise, or, if such certificates are not
Securities, such Grantor has so informed Agent so that Agent may take steps to
perfect its security interest therein as a General Intangible, (iii) all Pledged
Collateral held by a securities intermediary is covered by a control agreement
among such Grantor, the securities intermediary and Agent pursuant to which
Agent has Control and (iv) all Pledged Collateral which represents Indebtedness
owed to such Grantor has been duly authorized, authenticated or issued and
delivered by the issuer of such Indebtedness, is the legal, valid and binding
obligation of such issuer and such issuer is not in default thereunder.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

(b)           In addition, (i) none of the Pledged Collateral has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject, (ii) there are existing no options, warrants, calls or commitments of
any character whatsoever relating to the Pledged Collateral or which obligate
the issuer of any Capital Stock included in the Pledged Collateral to issue
additional Capital Stock, and (iii) no consent, approval, authorization, or
other action by, and no giving of notice, filing with, any governmental
authority or any other Person is required for the pledge by any Grantor of the
Pledged Collateral pursuant to this Security Agreement or for the execution,
delivery and performance of this Security Agreement by any Grantor, or for the
exercise by Agent of the voting or other rights provided for in this Security
Agreement or for the remedies in respect of the Pledged Collateral pursuant to
this Security Agreement, except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally.
 
(c)           Each Grantor owns 100% of the issued and outstanding Capital Stock
of its respective Subsidiary or Subsidiaries which constitute Pledged Collateral
and none of the Pledged Collateral which represents Indebtedness owed to such
Grantor is subordinated in right of payment to other Indebtedness or subject to
the terms of an indenture.
 
ARTICLE IV
COVENANTS
 
From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:
 
4.1          General.
 
(a)           Collateral Records.  Each Grantor will maintain complete and
accurate books and records with respect to the Collateral, and furnish to Agent,
with sufficient copies for each of Lenders, such reports relating to the
Collateral as Agent shall from time to time request.
 
(b)           Authorization to File Financing Statements; Ratification.  Each
Grantor hereby authorizes Agent to file, and if requested will deliver to Agent,
all financing statements and other documents and take such other actions as may
from time to time be requested by Agent in order to maintain a first perfected
security interest in and, if applicable, Control of, the Collateral.  Any
financing statement filed by Agent may be filed in any filing office in any UCC
jurisdiction and may (i) indicate the Collateral (1) as all assets of such
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC or
such jurisdiction, or (2) by any other description which reasonably approximates
the description contained in this Security Agreement, and (ii) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor, and (B) in the case
of a financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates.  Each Grantor also agrees to furnish
any such information to Agent promptly upon reasonable request.  Each Grantor
also ratifies its authorization for Agent to have filed in any UCC jurisdiction
any initial financing statements or amendments thereto if filed prior to the
date hereof.
 
(c)           Further Assurances.  Each Grantor will furnish to Agent, as often
as Agent requests, statements and schedules further identifying and describing
the Collateral and such other reports and information in connection with the
Collateral as Agent may reasonably request, all in such detail as Agent may
specify.  Each Grantor also agrees to take any and all actions necessary to
defend title to the Collateral against all persons and to defend the security
interest of Agent in the Collateral and the priority thereof against any Lien
not expressly permitted hereunder.
 
(d)           Disposition of Collateral.  No Grantor will sell, lease or
otherwise dispose of the Collateral except for dispositions specifically
permitted pursuant to Section 6.13 of the Credit Agreement.
 
(e)           Liens.  No Grantor will create, incur, or suffer to exist any Lien
on its respective Collateral except (i) the security interest created by this
Security Agreement, and (ii) other Permitted Liens.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

(f)           Other Financing Statements.  No Grantor will authorize the filing
of any financing statement naming it as debtor covering all or any portion of
its respective Collateral, except as permitted by Section 4.1(e).  Each Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement which
does not expressly exclude the Collateral from the description of the collateral
secured in such financing statement, without the prior written consent of Agent,
subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.
 
(g)           Locations.  No Grantor will (i) maintain any Collateral at any
location other than those locations listed on Exhibit A,  or (ii) otherwise
change, or add to, such locations without Agent’s prior written consent, which
shall not be unreasonably withheld, as required by the Credit Agreement (and if
Agent gives such consent, such Grantor will concurrently therewith obtain a
Collateral Access Agreement for each such location to the extent required by the
Credit Agreement).
 
(h)           Compliance with Terms.  Each Grantor will perform and comply with
all obligations in respect of the Collateral and all material obligations under
all material agreements to which it is a party or by which it is bound relating
to the Collateral.
 
4.2          Electronic Chattel Paper.  Each Grantor shall take all steps
necessary to grant Agent Control of all electronic chattel paper in accordance
with the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.
 
4.3          Delivery of Instruments, Securities, Chattel Paper, Investment
Property and Documents.  Each Grantor will (a) deliver to Agent immediately upon
execution of this Security Agreement the originals of all Instruments,
Securities, Chattel Paper, Investment Property and Documents (if any then
exist), and duly executed blank assignments in the form set forth in Exhibit J
in respect of all Investment Property, constituting Collateral, (b) hold in
trust for Agent upon receipt and immediately thereafter deliver to Agent any
Instruments, Securities, Chattel Paper, Investment Property and Documents
evidencing or constituting Collateral, (c) upon Agent’s request, deliver to
Agent (and thereafter hold in trust for Agent upon receipt and immediately
deliver to Agent) any Document evidencing or constituting Collateral and
(d) upon Agent’s request, deliver to Agent a duly executed amendment to this
Security Agreement, in the form of Exhibit I hereto (an “Amendment”), pursuant
to which such Grantor will confirm the pledge of such additional Collateral
hereunder and, immediately upon execution of such Amendment, deliver the
originals of all Instruments, Securities, Chattel Paper, Investment Property and
Documents, and duly executed blank assignments in the form set forth in Exhibit
J in respect of all Investment Property, constituting such additional
Collateral.  Each Grantor hereby authorizes Agent to attach each Amendment to
this Security Agreement and agrees that all additional Collateral set forth in
such Amendments shall be considered to be part of the Collateral.
 
4.4          Uncertificated Pledged Collateral.  Each Grantor will permit Agent
from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral not represented by certificates
to mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Pledged Collateral not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of Agent granted pursuant to this Security Agreement. Each Grantor will take any
actions necessary to cause (a) the issuers of uncertificated securities which
are Pledged Collateral and (b) any securities intermediary which is the holder
of any Pledged Collateral, to cause Agent to have and retain Control over such
Pledged Collateral. Without limiting the foregoing, each Grantor will, with
respect to Pledged Collateral held with a securities intermediary, cause such
securities intermediary to enter into a control agreement with Agent, in form
and substance satisfactory to Agent, giving Agent Control.
 
4.5          Pledged Collateral.
 
(a)          Changes in Capital Structure of Issuers.  No Grantor will
(i) permit or suffer any issuer of Capital Stock constituting Pledged Collateral
to dissolve, merge, liquidate, retire any of its Capital Stock or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted Liens and
sales of assets permitted pursuant to Section 4.1(d)) or merge or consolidate
with any other entity, or (ii) vote any Pledged Collateral in favor of any of
the foregoing.
 
(b)         Issuance of Additional Securities.  No Grantor will permit or cause
the issuer of Capital Stock constituting Pledged Collateral to issue additional
Capital Stock, any right to receive the same or any right to receive earnings.
 
(c)         Registration of Pledged Collateral.  Each Grantor will permit any
registrable Pledged Collateral to be registered in the name of Agent or its
nominee at any time at the option of the Required Lenders.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

(d)         Treatment as “Security”.  With respect to any Capital Stock which is
included within the Collateral that shall at any time constitute a Security or
the issuer shall take any action to have such interests treated as a Security,
(i) all certificates or other documents constituting such Security shall be
delivered to Agent by the applicable Grantor and such Security shall be properly
defined as such under Article 8 of the UCC of the applicable jurisdiction,
whether as a result of actions by the issuer thereof or otherwise, or (ii) Agent
shall have entered into a control agreement with the issuer of such Security or
with a securities intermediary relating to such Security and such Security shall
be properly defined as such under Article 8 of the UCC of the applicable
jurisdiction, whether as a result of actions by the issuer thereof or otherwise.
 
(e)          Exercise of Rights in Pledged Collateral.
 
(i)           Without in any way limiting the foregoing and subject to
clause (ii) below, each Grantor shall have the right to exercise all voting
rights or other rights relating to the Pledged Collateral for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of Agent in
respect of the Pledged Collateral.
 
(ii)           Each Grantor will permit Agent or its nominee at any time after
the occurrence of a Default, without notice, to exercise all voting rights or
other rights relating to Pledged Collateral, including, without limitation,
exchange, subscription or any other rights, privileges, or options pertaining to
any Capital Stock or Investment Property constituting Pledged Collateral as if
it were the absolute owner thereof.
 
(iii)          Each Grantor shall be entitled to collect and receive for its own
use all cash dividends and interest paid in respect of the Pledged Collateral to
the extent not in violation of the Credit Agreement other than any of the
following distributions and payments (collectively referred to as the “Excluded
Payments”):  (A) dividends and interest paid or payable other than in cash in
respect of any Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of any Pledged Collateral during the continuance of a Default or
at any time in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in capital of
an issuer; and (C) cash paid, payable or otherwise distributed, in respect of
principal of, or in redemption of, or in exchange for, any Pledged Collateral;
provided however, that until actually paid, all rights to such distributions
shall remain subject to the Lien created by this Security Agreement; and
 
(iv)         All Excluded Payments and all other distributions in respect of any
of the Pledged Collateral, whenever paid or made, shall be delivered to Agent to
hold as Pledged Collateral and shall, if received by any Grantor, be received in
trust for the benefit of Agent, be segregated from the other property or funds
of such Grantor, and be forthwith delivered to Agent as Pledged Collateral in
the same form as so received (with any necessary endorsement).
 
4.6         Acknowledgment by Issuer.  NG Washington II, LLC agrees promptly to
note on its books the security interests granted under this Security Agreement
with respect to the Pledged Collateral issued by it.
 
4.7         Assigned Contracts.  Each Grantor will use its best efforts to
secure all consents and approvals necessary or appropriate for the assignment to
or for the benefit of Agent of any Assigned Contract held by any Grantor and to
enforce the security interests granted hereunder.  Each Grantor shall fully
perform all of its obligations under each of the Assigned Contracts, and shall
enforce all of its rights and remedies thereunder, in each case, as it deems
appropriate in its business judgment; provided however, that no Grantor shall
take any action or fail to take any action with respect to its Assigned
Contracts which would cause the termination of an Assigned Contract.  Without
limiting the generality of the foregoing, each Grantor shall take all action
necessary or appropriate to permit, and shall not take any action which would
have any materially adverse effect upon, the full enforcement of all
indemnification rights under its Assigned Contracts.  Each Grantor shall notify
Agent and the Lenders in writing, promptly after such Grantor becomes aware
thereof, of any event or fact which could give rise to a material claim by it
for indemnification under any of its Assigned Contracts, and shall diligently
pursue such right and report to Agent on all further developments with respect
thereto. Each Grantor shall deposit into a Deposit Account subject to a Deposit
Account Control Agreement all amounts received by such Grantor as
indemnification or otherwise pursuant to its Assigned Contracts.  If any Grantor
shall fail after Agent’s demand to pursue diligently any right under its
Assigned Contracts, or if a Default then exists, Agent may, and at the direction
of the Required Lenders shall, directly enforce such right in its own or any
Grantor’s name and may enter into such settlements or other agreements with
respect thereto as Agent or the Required Lenders, as applicable, shall
determine.  In any suit, proceeding or action brought by Agent for the benefit
of the Lenders under any Assigned Contract for any sum owing thereunder or to
enforce any provision thereof, the Grantors shall jointly and severally
indemnify and hold Agent and Lenders harmless from and against all expense, loss
or damage suffered by reason of any defense, setoff, counterclaims, recoupment,
or reduction of liability whatsoever of the obligor thereunder arising out of a
breach by any Grantor of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing from any Grantor to or in
favor of such obligor or its successors.  All such obligations of each Grantor
shall be and remain enforceable only against such Grantor and shall not be
enforceable against Agent or the Lenders.  Notwithstanding any provision hereof
to the contrary, each Grantor shall at all times remain liable to observe and
perform all of its duties and obligations under its Assigned Contracts, and
Agent’s or any Lender’s exercise of any of their respective rights with respect
to the Collateral shall not release any Grantor from any of such duties and
obligations.  Neither Agent nor any Lender shall be obligated to perform or
fulfill any of any Grantor’s duties or obligations under its Assigned Contracts
or to make any payment thereunder, or to make any inquiry as to the nature or
sufficiency of any payment or property received by it thereunder or the
sufficiency of performance by any party thereunder, or to present or file any
claim, or to take any action to collect or enforce any performance, any payment
of any amounts, or any delivery of any property.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

4.8         Commercial Tort Claims.  Each Grantor shall promptly, and in any
event within three (3) Business Days after the same is acquired by it, notify
Agent of any commercial tort claim (as defined in the UCC) acquired by it and,
unless Agent otherwise consents, such Grantor shall enter into an Amendment to
this Security Agreement, granting to Agent a first priority security interest in
such Commercial Tort Claim.
 
4.9         Letter-of-Credit Rights.  If any Grantor is or becomes the
beneficiary of a letter of credit, such Grantor shall promptly, and in any event
within three (3) Business Days after becoming a beneficiary, notify Agent
thereof and cause the issuer and/or confirmation bank to (i) consent to the
assignment of any Letter-of-Credit Rights to Agent and (ii) agree to direct all
payments thereunder to a Deposit Account at Agent or subject to a Deposit
Account Control Agreement for application to the Obligations, all in form and
substance reasonably satisfactory to Agent.
 
4.10       Federal, State or Municipal Claims.  Each Grantor will promptly
notify Agent of any Collateral which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.
 
4.11       No Interference.  Each Grantor agrees that it will not interfere with
any right, power and remedy of Agent provided for in this Security Agreement or
now or hereafter existing at law or in equity or by statute or otherwise, or the
exercise or beginning of the exercise by Agent of any one or more of such
rights, powers or remedies.
 
4.12       Intellectual Property.
 
(a)           Each Grantor will use its best efforts to secure all consents and
approvals necessary or appropriate for the assignment to or benefit of the Agent
of any License held by such Grantor and to enforce the security interests
granted hereunder.
 
(b)           Each Grantor shall notify the Agent immediately if it knows or has
reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) may become abandoned or
dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same.
 
(c)           In no event shall any Grantor, either directly or through any
agent, employee, licensee or designee, file an application for the registration
of any Patent, Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency without giving the Agent prior written notice thereof, and, upon request
of the Agent, such Grantor shall execute and deliver any and all security
agreements as the Agent may request to evidence the Agent’s first priority
security interest on such Patent, Trademark or Copyright, and the General
Intangibles of such Grantor relating thereto or represented thereby.
 
(d)           Each Grantor shall take all actions necessary or reasonably
requested by the Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of the Patents,
Trademarks and Copyrights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings, unless the Agent shall
determine that such Patent, Trademark or Copyright is not material to the
conduct of Grantor’s business.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

4.13       Collateral Access Agreements.  Each Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to Agent. After the Effective Date, no real property or warehouse
space shall be leased by any Grantor and no Inventory shall be shipped to a
processor or converter under arrangements established after the Effective Date,
unless and until a satisfactory Collateral Access Agreement shall first have
been obtained with respect to such location.
 
4.14       Insurance.
 
(a)           In the event any Collateral is located in any area that has been
designated by the Federal Emergency Management Agency as a “Special Flood Hazard
Area”, each relevant Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Loan Party within a “Special Flood Hazard Area”).  The
amount of all insurance required by this Section shall at a minimum comply with
applicable law, including the Flood Disaster Protection Act of 1973, as amended.
All premiums on such insurance shall be paid when due by each Grantor, and
copies of the policies delivered to the Agent.  If any Grantor fails to obtain
any insurance as required by this Section, the Agent may obtain such insurance
at the such Grantor’s expense.  The coverage that the Agent purchases may not
pay any claim that such Grantor makes or any claim that is made against such
Grantor in connection with the Collateral.  Such Grantor may later cancel any
insurance purchased by the Agent, but only after providing the Agent with
evidence that such Grantor has obtained insurance as required by this
Agreement.  If the Agent purchases insurance for the Collateral, such Grantor
will be responsible for the costs of that insurance, including interest and any
other charges the Agent may impose in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance.  The costs of the insurance may be added to the Grantor’s total
outstanding balance or obligation.  The costs of the insurance may be more than
the cost of insurance such Grantor may be able to obtain on its own.  By
purchasing such insurance, the Agent shall not be deemed to have waived any
Default arising from such Grantor’s failure to maintain such insurance or pay
any premiums therefor.
 
(b)           All insurance policies required under Section 6.6 of the Credit
Agreement shall name the Agent (for the benefit of the Agent and the Lenders) as
loss payee and, if required by Agent, an additional insured, and shall contain
loss payable clauses or mortgagee clauses, through endorsements in form and
substance satisfactory to the Agent, which provide that:  (i) all proceeds
thereunder with respect to any Collateral shall be payable to the Agent; (ii) no
act, whether willful or negligent, or default of any Grantor or any other Person
shall affect the right of Agent to recover under such policy or policies of
insurance in case of loss or damage; and (iii) such policy and loss payable or
mortgagee clauses may be canceled, amended, or terminated only upon at least
thirty (30) days prior written notice given to the Agent.
 
4.15       Change of Name or Location; Change of Fiscal Year.  Neither Grantor
shall, without giving Agent not less than thirty (30) days’ prior written notice
thereof and after having executed and delivered to Agent such further
instruments and documents in connection therewith as may be requested by Agent
pursuant to Section 4.1(c) (a) change its name as it appears in official filings
in the state of its incorporation or organization, (b) change its chief
executive office, principal place of business, mailing address or corporate
offices or the location of its records concerning the Collateral as set forth in
this Security Agreement, (c) change the type of entity that it is, (d) change
its organization identification number, if any, issued by its state of
incorporation or other organization, or (e) change its state of incorporation or
organization.  No Grantor shall change its fiscal year which currently ends on
April 30.
 
ARTICLE V
REMEDIES
 
5.1         Remedies.
 
(a)         Upon the occurrence of a Default, Agent may, with the concurrence or
at the direction of the Required Lenders, exercise any or all of the following
rights and remedies:
 
(i)           those rights and remedies provided in this Security Agreement, the
Credit Agreement, or any other Loan Document; provided that, this Section 5.1(a)
shall not be understood to limit any rights or remedies available to Agent and
Lenders prior to a Default;
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

(ii)           those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;
 
(iii)          give notice of sole control or any other instruction under any
Deposit Account Control Agreement or and other control agreement with any
securities intermediary and take any action therein with respect to such
Collateral;
 
(iv)          without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral or the
books and records relating thereto, or both, are located (through self-help and
without judicial process) to collect, receive, assemble, process, appropriate,
sell, lease, assign, grant an option or options to purchase or otherwise dispose
of, deliver, or realize upon, the Collateral or any part thereof or the books
and records relating thereto, or both, in one or more parcels at public or
private sale or sales (which sales may be adjourned or continued from time to
time with or without notice and may take place at such Grantor’s premises or
elsewhere), for cash, on credit or for future delivery without assumption of any
credit risk, and upon such other terms as Agent may deem commercially
reasonable; and
 
(v)           concurrently with written notice to any Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though Agent was the outright owner thereof.
 
(b)         Agent, on behalf of Lenders, may comply with any applicable state or
federal law requirements in connection with a disposition of the Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.
 
(c)          Agent shall have the right upon any such public sale or sales and,
to the extent permitted by law, upon any such private sale or sales, to purchase
for the benefit of Agent and Lenders, the whole or any part of the Collateral so
sold, free of any right of equity redemption, which equity redemption the
applicable Grantor hereby expressly releases.
 
(d)         Until Agent is able to effect a sale, lease, or other disposition of
Collateral, Agent shall have the right to hold or use Collateral, or any part
thereof, to the extent that it deems appropriate for the purpose of preserving
Collateral or its value or for any other purpose deemed appropriate by
Agent.  Agent may, if it so elects, seek the appointment of a receiver or keeper
to take possession of Collateral and to enforce any of Agent’s remedies (for the
benefit of Agent and Lenders), with respect to such appointment without prior
notice or hearing as to such appointment.
 
(e)          Notwithstanding the foregoing, neither Agent nor Lenders shall be
required to (i) make any demand upon, or pursue or exhaust any of their rights
or remedies against, any Grantor, any other obligor, guarantor, pledgor or any
other Person with respect to the payment of the Obligations or to pursue or
exhaust any of their rights or remedies with respect to any Collateral therefor
or any direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Obligations or to resort to the Collateral or any such
guarantee in any particular order, or (iii) effect a public sale of any
Collateral.
 
(f)          Each Grantor recognizes that Agent may be unable to effect a public
sale of any or all the Pledged Collateral and may be compelled to resort to one
or more private sales thereof in accordance with clause (a) above.  Each Grantor
also acknowledges that any private sale may result in prices and other terms
less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private.  Agent shall be under no obligation to delay
a sale of any of the Pledged Collateral for the period of time necessary to
permit any Grantor or the issuer of the Pledged Collateral to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if such Grantor and the issuer
would agree to do so.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

5.2         Grantor’s Obligations Upon Default.  Upon the request of Agent after
the occurrence of a Default, each Grantor will:
 
(a)           assemble and make available to Agent the Collateral and all books
and records relating thereto at any place or places specified by Agent, whether
at such Grantor’s premises or elsewhere;
 
(b)           take, or cause an issuer of Pledged Collateral to take, any and
all actions necessary to register or qualify the Pledged Collateral to enable
Agent to consummate a public sale or other disposition of the Pledged
Collateral; and
 
(c)           at its own expense, cause the independent certified public
accountants then engaged by such Grantor to prepare and deliver to Agent and
each Lender, at any time, and from time to time, promptly upon Agent’s request,
the following reports with respect to such Grantor:  (i) a reconciliation of all
Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts.
 
5.3         Grant of Intellectual Property License.  For the purpose of enabling
Agent to exercise the rights and remedies under this Article V upon and
following the occurrence of a Default, each Grantor hereby (a) grants to Agent,
for the benefit of Agent and Lenders, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, license or sublicense any Intellectual Property Rights now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that Agent may sell
any of such Grantor’s Inventory directly to any person, including without
limitation persons who have previously purchased such Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of
Agent’s rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and Agent may finish any
work in process and affix any Trademark owned by or licensed to such Grantor and
sell such Inventory as provided herein.
 
ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
 
6.1         Account Verification.  Agent may at any time after a Default, in
Agent’s own name, in the name of a nominee of Agent, or in the name of any
applicable Grantor, communicate (by mail, telephone, facsimile or otherwise)
with the account debtors of such Grantor, parties to contracts with such Grantor
and obligors in respect of Instruments of such Grantor to verify with such
Persons, to Agent’s satisfaction, the existence, amount, terms of, and any other
matter relating to, Accounts, Instruments, Chattel Paper, payment intangibles
and/or other Receivables.
 
6.2         Authorization for Secured Party to Take Certain Action.
 
(a)           Each Grantor irrevocably authorizes and appoints Agent as its
attorney in fact (i) to execute on behalf of such Grantor as debtor and to file
financing statements necessary or desirable in Agent’s sole discretion to
perfect and to maintain the perfection and priority of Agent’s security interest
in the Collateral, (ii) if a Default has occurred and is continuing, to endorse
and collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of Agent’s security interest in the Collateral, (iv) to
contact and enter into one or more agreements with the issuers of uncertificated
securities which are Pledged Collateral or with securities intermediaries
holding Pledged Collateral as may be necessary or advisable to give Agent
Control over such Pledged Collateral, (v) to apply the proceeds of any
Collateral received by Agent to the Obligations, (vi) upon written notice to the
applicable Grantor, to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for such Liens as are specifically permitted
hereunder), (vii) if a Default has occurred and is continuing, to contact
account debtors for any reason, (viii) if a Default has occurred and is
continuing, to demand payment or enforce payment of the Accounts in the name of
Agent or such Grantor and to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Accounts, (ix) if a Default
has occurred and is continuing, to sign such Grantor’s name on any invoice or
bill of lading relating to the Accounts, drafts against any account debtor of
such Grantor, assignments and verifications of Accounts, (x) if a Default has
occurred, to exercise all of such Grantor’s rights and remedies with respect to
the collection of the Accounts and any other Collateral, (xi) if a Default has
occurred and is continuing, to settle, adjust, compromise, extend or renew the
Accounts, (xii) if a Default has occurred and is continuing, to settle, adjust
or compromise any legal proceedings brought to collect Accounts, (xiii) if a
Default has occurred and is continuing, to prepare, file and sign such Grantor’s
name on a proof of claim in bankruptcy or similar document against any account
debtor of such Grantor, (xiv) if a Default has occurred and is continuing, to
prepare, file and sign such Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Accounts,
(xv) if a Default has occurred and is continuing, to change the address for
delivery of mail addressed to such Grantor to such address as Agent may
designate and to receive, open and dispose of all mail addressed to such
Grantor, and (xvi) to do all other acts and things necessary to carry out this
Security Agreement (provided that, if addressed in this Security Agreement, in
accordance therewith); and each Grantor agrees to reimburse Agent on demand for
any payment made or any expense incurred by Agent in connection with any of the
foregoing; provided that, this authorization shall not relieve such Grantor of
any of its obligations under this Security Agreement or under the Credit
Agreement.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

(b)           All acts of said attorney or designee are hereby ratified and
approved.  The powers conferred on Agent, for the benefit of Agent and Lenders,
under this Section 6.2 are solely to protect Agent’s interests in the Collateral
and shall not impose any duty upon Agent or any Lender to exercise any such
powers.
 
6.3         Proxy.  EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
AGENT AS THE PROXY AND ATTORNEY IN FACT (AS SET FORTH IN SECTION 6.2 ABOVE) OF
SUCH GRANTOR WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO.  IN ADDITION
TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE AGENT
AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER
RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS).  SUCH PROXY AND ATTORNEY-IN-FACT SHALL BE EFFECTIVE, AUTOMATICALLY
AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH
PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE OF A DEFAULT OR FROM THE DATE OF THIS SECURITY
AGREEMENT, AS SPECIFIED IN SECTIONS 6.1 AND 6.2 ABOVE.
 
6.4         Nature of Appointment; Limitation of Duty.  THE APPOINTMENT OF THE
AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.13.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE AGENT, NOR ANY LENDER, NOR ANY OF THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR
OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE
SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE
LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.
 
ARTICLE VII
DEPOSIT ACCOUNTS
 
7.1         Deposit Accounts.
 
(a)           On or before the Effective Date, each Grantor shall execute and
deliver to Agent Deposit Account Control Agreements for each Deposit Account
maintained by such Grantor as permitted by Agent. After the Closing Date, such
Grantor will comply with the terms of Section 7.2.  Notwithstanding anything to
the contrary contained herein and for the avoidance of doubt, any reference to
“Deposit Account” contained herein shall not be construed as referring to any
player-supported jackpot account that the Washington State Gambling Commission
requires to be maintained by NG Washington II, LLC in trust for players pursuant
to the Washington Administrative Code 230-15-400.
 
(b)           If any Grantor receives any cash proceeds of any Collateral or any
amounts required to be paid pursuant to Section 2.5 of the Credit Agreement,
such Grantor shall receive such payments as Agent’s trustee, and shall
immediately deposit all cash, checks or other similar payments related to or
constituting payments received by it to a Deposit Account subject to a Deposit
Account Control Agreement.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

7.2         Covenant Regarding New Deposit Accounts.  Before opening or
replacing any Deposit Account (other than player-supported jackpot accounts, the
funds in which are required to be held on trust for players in accordance with
applicable Gaming Laws), each Grantor shall cause each bank or financial
institution in which it seeks to open a Deposit Account, to enter into a Deposit
Account Control Agreement with Agent in order to give Agent Control of such
Deposit Account.  In the case of Deposit Accounts maintained with Lenders, the
terms of such letter shall be subject to the provisions of the Credit Agreement
regarding setoffs.
 
ARTICLE VIII
GENERAL PROVISIONS
 
8.1         Waivers.  Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made.  To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to such Grantor, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made.  To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against Agent or any Lender arising out of the repossession, retention
or sale of the Collateral, except such as arise solely out of the gross
negligence or willful misconduct of Agent or such Lender as finally determined
by a court of competent jurisdiction.  To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against Agent or any Lender, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or
otherwise.  Except as otherwise specifically provided herein, each Grantor
hereby waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.
 
8.2         Limitation on Agent’s and Lenders’ Duty with Respect to the
Collateral.  Agent shall have no obligation to clean-up or otherwise prepare the
Collateral for sale.  Agent and each Lender shall use reasonable care with
respect to the Collateral in its possession or under its control.  Neither Agent
nor any Lender shall have any other duty as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of Agent or
such Lender, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto.  To the extent that
applicable law imposes duties on Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for Agent (i) to fail to incur expenses deemed significant by Agent
to prepare Collateral for disposition or otherwise to transform raw material or
work in process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors or other Persons obligated on Collateral or to
remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all or
any portion of such Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure Agent against risks of loss, collection or disposition of
Collateral or to provide to Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by Agent,
to obtain the services of other brokers, investment bankers, consultants and
other professionals to assist Agent in the collection or disposition of any of
the Collateral.  Each Grantor acknowledges that the purpose of this Section 8.2
is to provide non-exhaustive indications of what actions or omissions by Agent
would be commercially reasonable in Agent’s exercise of remedies against the
Collateral and that other actions or omissions by Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2.  Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on Agent that would not have been granted or imposed by this Security
Agreement or by applicable law in the absence of this Section 8.2.
 
8.3         Secured Party Performance of Debtor Obligations.  Without having any
obligation to do so, Agent may perform or pay any obligation which any Grantor
has agreed to perform or pay in this Security Agreement and such Grantor shall
reimburse Agent for any amounts paid by Agent pursuant to this
Section 8.3.  Such Grantor’s obligation to reimburse Agent pursuant to the
preceding sentence shall be an Obligation payable on demand.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

8.4         Specific Performance of Certain Covenants.  Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.3, 4.4, 4.5, 4.8, 4.9, 4.10, 4.13, 4.15, 5.2 or in
Article VII will cause irreparable injury to Agent and Lenders, that Agent and
Lenders have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of Agent or Lenders to seek and obtain
specific performance of other obligations of such Grantor contained in this
Security Agreement, that the covenants of such Grantor contained in the Sections
referred to in this Section 8.4 shall be specifically enforceable against such
Grantor.
 
8.5         Dispositions Not Authorized.  No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between such Grantor and Agent or other
conduct of Agent, no authorization to sell or otherwise dispose of the
Collateral (except as set forth in Section 4.1(d)) shall be binding upon Agent
or Lenders unless such authorization is in writing signed by Agent with the
consent or at the direction of the Required Lenders.
 
8.6         No Waiver; Amendments; Cumulative Remedies.  No delay or omission of
Agent or any Lender to exercise any right or remedy granted under this Security
Agreement shall impair such right or remedy or be construed to be a waiver of
any Unmatured Default or Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy.  No
waiver, amendment or other variation of the terms, conditions or provisions of
this Security Agreement whatsoever shall be valid unless in writing signed by
Agent with the concurrence or at the direction of Lenders required under Section
9.2 of the Credit Agreement and then only to the extent in such writing
specifically set forth.  All rights and remedies contained in this Security
Agreement or by law afforded shall be cumulative and all shall be available to
Agent and Lenders until the Obligations have been Paid in Full.
 
8.7         Limitation by Law; Severability of Provisions.  All rights, remedies
and powers provided in this Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part.  Any provision in this Security Agreement that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.
 
8.8         Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
 
8.9         Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of each Grantor, Agent
and Lenders and their respective successors and assigns (including all persons
who become bound as a debtor to this Security Agreement), except that such
Grantor shall not have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of Agent.  No sales of participations, assignments,
transfers, or other dispositions of any agreement governing the Obligations or
any portion thereof or interest therein shall in any manner impair the Lien
granted to Agent, for the benefit of Agent and Lenders, hereunder.
 
8.10       Survival of Representations.  All representations and warranties of
each Grantor contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

8.11       Taxes and Expenses.  Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the applicable Grantor, together with interest and
penalties, if any.  Each Grantor, jointly and severally, shall directly pay the
reasonable fees, expenses and disbursements of Agent’s counsel, and shall
reimburse Agent for any and all out of pocket expenses and internal charges
(including reasonable attorneys’, auditors’ and accountants’ fees and reasonable
time charges of attorneys, paralegals, auditors and accountants who may be
employees of Agent) paid or incurred by Agent in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and in the audit, analysis, administration, collection,
preservation or sale of its respective Collateral (including the reasonable
expenses and charges associated with any periodic or special audit of such
Collateral).  Any and all costs and expenses incurred by any Grantor in the
performance of actions required pursuant to the terms hereof shall be borne
solely by such Grantor.
 
8.12       Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
 
8.13       Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Obligations
outstanding) until (i) the Credit Agreement has terminated pursuant to its
express terms and (ii) all of the Obligations have been Paid In Full and no
commitments of Agent or Lenders which would give rise to any Obligations are
outstanding.
 
8.14       Entire Agreement.  This Security Agreement embodies the entire
agreement and understanding between each Grantor and Agent relating to the
Collateral and supersedes all prior agreements and understandings between such
Grantor and Agent relating to the Collateral.
 
8.15       CHOICE OF LAW.  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
8.16       CONSENT TO JURISDICTION.  EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
LENDER TO BRING PROCEEDINGS AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE AGENT OR ANY
LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A
COURT IN NEW YORK, NEW YORK.
 
8.17       WAIVER OF JURY TRIAL.  EACH GRANTOR, THE AGENT AND EACH LENDER HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
8.18       Indemnity.  Each Grantor hereby agrees to indemnify Agent and
Lenders, and their respective successors, assigns, agents, investment advisors,
clients, managed accounts and employees, from and against any and all
liabilities, damages, penalties, suits, costs, and expenses of any kind and
nature (including, without limitation, all expenses of litigation or preparation
therefor whether or not Agent or any Lender is a party thereto) imposed on,
incurred by or asserted against Agent or Lenders, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by Agent or Lenders or such
Grantor, and any claim for Patent, Trademark or Copyright infringement).
 
8.19       Counterparts.  This Security Agreement may be executed in any number
of counterparts and by a different party on separate counterparts, each of
which, when executed and delivered, will be deemed an original, and all of
which, when taken together, shall constitute one and the same
agreement.  Delivery of an  executed counterpart of this Security Agreement via
facsimile transmission or in Adobe .pdf format by electronic mail shall be
binding, and as effective as delivery of a manually executed counterpart, and
may be used as admissible evidence that the party so transmitting intends to be
bound by the terms set forth herein.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

8.20       Lien Absolute.  All rights of Agent hereunder, and all obligations of
each Grantor hereunder, shall be absolute and unconditional irrespective of:
 
(a)           any lack of validity or enforceability of the Credit Agreement,
any other Loan Document or any other agreement or instrument governing or
evidencing any Obligations;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document or any other agreement or instrument governing or evidencing any
Obligations;
 
(c)           any exchange, release or non-perfection of any other Collateral,
or any release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Obligations;
 
(d)           the insolvency of any Person; or
 
(e)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Grantor.
 
8.21       Release.  Each Grantor consents and agrees that Agent may at any
time, or from time to time, in its discretion (provided that, if addressed in
the Credit Agreement, in accordance therewith):
 
(a)           renew, extend or change the time of payment, and/or the manner,
place or terms of payment of all or any part of the Obligations; and
 
(b)           exchange, release and/or surrender all or any of the Collateral
(including the Pledged Collateral), or any part thereof, by whomsoever
deposited, which is now or may hereafter be held by Agent in connection with all
or any of the Obligations; all in such manner and upon such terms as Agent may
deem proper, and without notice to or further assent from any Grantor, it being
hereby agreed that each Grantor shall be and remain bound upon this Security
Agreement, irrespective of the value or condition of any of the Collateral, and
notwithstanding any such change, exchange, settlement, compromise, surrender,
release, renewal or extension, and notwithstanding also that the Obligations
may, at any time, exceed the aggregate principal amount thereof set forth in the
Credit Agreement, or any other agreement governing any Obligations.
 
ARTICLE IX
NOTICES
 
9.1         Sending Notices; Changes in Address.  All notices, requests and
other communications to any party hereunder shall be in writing (including
electronic transmission, facsimile transmission or similar writing) and shall be
given to such party: (x) in the case of Agent or any Lender, at its address or
facsimile number set forth on Schedule 14.1 of the Credit Agreement, and (y) in
the case of any Grantor, at its address or facsimile number set forth on
Schedule 1 attached hereto.  Each such notice, request or other communication
shall be effective (i) if given by facsimile transmission, when transmitted to
the facsimile number specified in this Section 9.1 and confirmation of receipt
is received, (ii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid,
or (iii) if given by any other means, when delivered (or, in the case of
electronic transmission, received) at the address specified in this Section 9.1.
Any Grantor may change the address for service of notice upon it by a notice in
writing to Agent, Agent may change the address for service of notice upon it by
a notice in writing each Grantor, and each other party to the Loan Documents may
change the address for service of notice in accordance with the terms of the
other Loan Documents.
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

ARTICLE X
THE AGENT
 
Fortress Credit Corp. has been appointed Agent for Lenders hereunder pursuant to
Article XI of the Credit Agreement.  It is expressly understood and agreed by
the parties to this Security Agreement that any authority conferred upon Agent
hereunder is subject to the terms of the delegation of authority made by Lenders
to Agent pursuant to the Credit Agreement, and that Agent has agreed to act (and
any successor Agent shall act) as such hereunder only on the express conditions
contained in such Article XI.  Any successor Agent appointed pursuant to
Article XI of the Credit Agreement shall be entitled to all the rights,
interests and benefits of Agent hereunder.
 
[Signature Page Follows]
 
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor and Agent have executed this Security Agreement
as of the date first above written.


NG WASHINGTON II HOLDINGS, LLC, as a Grantor
   
By:
/s/ Robert B. Sturges
   
Name:  
Robert B. Sturges
   
Title:
Manager
   
NG WASHINGTON II, LLC, as a Grantor
   
By:
/s/ Robert B. Sturges
   
Name:
Robert B. Sturges
   
Title:
Manager



SIGNATURE PAGE 1 OF 2 TO
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 


FORTRESS CREDIT CORP., as Agent
 
By:
/s/ Constantine M. Dakolias
   
Name:  
Constantine M. Dakolias
   
Title:
President



SIGNATURE PAGE 2 OF 2 TO
Fortress/NG Washington II Holdings, LLC/NG Washington II, LLC
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
GRANTORS
 
NG Washington II Holdings, LLC, a Delaware limited liability company
 
NG Washington II, LLC, a Washington limited liability company
 
Schedule 1


Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
COMMERCIAL TORT CLAIMS
 
None.
 
Schedule 2


Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
(See Sections 3.2, 3.3, 3.4, and 4.1(g) of Security Agreement)
 
GRANTORS’ INFORMATION AND COLLATERAL LOCATIONS
 
I.
Name of Grantor: NG Washington II Holdings, LLC

 
II.
State of Incorporation or Organization: Delaware

 
III.
Type of Entity: Limited Liability Company

 
IV.
Organizational Number assigned by State of Incorporation or Organization:
4827119

 
V.
Federal Identification Number: 27-2667916

 
VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

 
50 Briar Hollow Lane
Suite 500W
Houston, TX 77027
(713) 621-2245 phone
(713) 621-6919 fax
Attention:
Robert B. Sturges
 
Manager
   
with a copy to:
 
Wolff & Samson PC
One Boland Drive
West Orange, NJ 07052
(973) 530-2080 phone
(973) 530-2280 fax
Attn.: David Hyman, Esq.



VII.
Locations of Collateral:

 
(a)         Properties Owned by Grantor:  None.
 
(b)         Properties Leased by Grantor (Include Landlord’s Name):  None.
 
 
(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or
Consignee):  None.

 
I.
Name of Grantor: NG Washington II, LLC

 
II.
State of Incorporation or Organization: Washington

 
III.
Type of Entity: Limited Liability Company

  
Exhibit A
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

IV.
Organizational Number assigned by State of Incorporation or Organization:
602-990-936

 
V.
Federal Identification Number: 27-2282337

 
VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

 
711 Powell Ave., SW
Renton, WA 98057
(425) 264-1050 phone
(425) 264-1060 fax
 
Attention:
Victor Mena, COO
with a copy
to:
   
50 Briar Hollow Lane
Suite 500W
Houston, TX 77027
(713) 621-2245 phone
(713) 621-6919 fax
Attention:
Robert B. Sturges
 
Manager
and to:
 
Wolff & Samson PC
One Boland Drive
West Orange, NJ 07052
(973) 530-2080 phone
(973) 530-2280 fax
Attn.: David Hyman, Esq.



VII.
Locations of Collateral:

 
(a)         Real Properties Owned by Grantor:  None.
 
(b)         Real Properties Leased by Grantor (Include Landlord’s Name):
 
 
1.
Club Hollywood Casino (Building)

16716 Aurora Avenue North
Shoreline, WA 98133
(Landlord: Old 99 Properties, LLC)


 
2.
Club Hollywood Casino (Parking Lot)

16622 Aurora Avenue North
Shoreline, WA 98133
(Landlord: Old 99 Properties, LLC)


 
3.
Silver Dollar Casino - Mill Creek 

17917 Bothell Everett Highway
Bothell, WA 98012
(Landlord: Wallace Properties – Mill Creek, LLC)


Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

 
4.
Silver Dollar Casino - Renton

3100 East Valley Road
Renton, WA 98055
(Landlord: Little Family, LLC)


 
5.
Silver Dollar Casino - SeaTac

19222 International Boulevard
SeaTac, WA 98188
(Landlord: 192nd Pacific Properties L.L.C. and Roy R. Toland and Audrey V.
Toland)


 
6.
Golden Nugget Casino 

14025 Interurban Avenue South
Tukwila, WA 98168
(Landlord: Bruce Fehling and Yong Hui Fehling)


 
7.
Royal Casino

13010 Highway 99 South
Everett, WA 98204
(Landlord: Allen and Sharon Hemmat)


 
8.
NG Washington II, LLC (Administrative Office)

711 Powell Ave., SW
Renton, WA 98057
(Landlord: ECI TWO WTC LLC)
 
 
(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or
Consignee):  None.

 
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT B
(See Section 3.5 of Security Agreement)
 
DEPOSIT ACCOUNTS


Exhibit B
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT C
(See Section 3.7 of Security Agreement)


LETTER OF CREDIT RIGHTS
 
None.


CHATTEL PAPER


None.
 
Exhibit C
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT D
(See Section 3.8 and 3.9 of Security Agreement)


INTELLECTUAL PROPERTY RIGHTS


PATENTS
 
Patent Description
 
Patent Number
 
Issue Date
None.
                           
PATENT APPLICATIONS
         
Patent Application
 
Application Filing Date
 
Application Serial Number
None.
                           
TRADEMARKS
         
Trademark
 
Registration Date
 
Registration Number
Silver Dollar Casino
 
 June 19, 2006
 
50959 (Washington State)
         
Golden Nugget Casino
 
 June 19, 2006
 
50960 (Washington State)
         
Club Hollywood Casino
 
March 20, 2007
 
51666 (Washington State)
         
Washington Players Club
 
June 7, 2006
 
50928 (Washington State)
         
Club BC’s
 
 February 26, 2007
 
51615 (Washington State)
                   
TRADEMARK APPLICATIONS
         
Trademark Application
 
Application Filing Date
 
Application Serial Number
None.
                                     
COPYRIGHTS
         
Copyright
 
Registration Date
 
Registration Number
None.
                 



Exhibit D - 1
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 


COPYRIGHT APPLICATIONS
         
Copyright Application
 
Application Filing Date
 
Application Serial Number
None.
                                     
INTELLECTUAL PROPERTY LICENSES
         
Name of Agreement
 
Date of Agreement
 
Parties to Agreement
None.
                           



TRADENAMES
 
Tradename
 
[Column Intentionally Left
Blank]
 
Registration Number
Silver Dollar Casino
     
Registered under UBI# 602-990-936
Silver Dollar Casino SeaTac
     
Registered under UBI# 602-990-936
Silver Dollar Casino & Restaurant SeaTac
     
Registered under UBI# 602-990-936
Silver Dollar Casino Renton
     
Registered under UBI# 602-990-936
Silver Dollar Casino Mill Creek
     
Registered under UBI# 602-990-936
Silver Dollar Casino Tukwila
     
Registered under UBI# 602-990-936
Silver Dollar Restaurant & Casino
     
Registered under UBI# 602-990-936
Silver Dollar Saloon
     
Registered under UBI# 602-990-936
Golden Nugget Casino
     
Registered under UBI# 602-990-936
Golden Nugget
     
Registered under UBI# 602-990-936
Gooden Nugget Casino SeaTac
     
Registered under UBI# 602-990-936
Gold Dollar Casino
     
Registered under UBI# 602-990-936
Golden Dollar Casino
     
Registered under UBI# 602-990-936
Club Hollywood Casino
     
Registered under UBI# 602-990-936
Hollywood Casino
     
Registered under UBI# 602-990-936
Club BC’s
     
Registered under UBI# 602-990-936
Bayou Bistro
     
Registered under UBI# 602-990-936
B.C. MacDonalds
     
Registered under UBI# 602-990-936
Imperial Bingo Deli
     
Registered under UBI# 602-990-936
Imperial Casino
     
Registered under UBI# 602-990-936
Royal Casino
     
Registered under UBI# 602-990-936
Washington Gold
     
Registered under UBI# 602-990-936



Exhibit D - 2
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT E
(See Section 3.9 of Security Agreement)


TITLE DOCUMENTS


I. Vehicles subject to certificates of title:
 
Description
 
Title Number
 
State Where Issued
2001 Chrysler Voyager
 
1C4GJ25B11B137214
 
Washington
2006 Chevrolet Silverado C1500
 
3GCEC14V56G134256
 
Washington
1999 Ford F350
 
1FDWF36S6XEB89071
 
Washington
1997 Ford Econoline E350
 
1FTJE34L1VHB78147
 
Washington



II. Aircraft/engines/parts, ships, railcars and other vehicles governed by
federal statute:
 
Description
 
Registration Number
None.
   



Exhibit E
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT F
(See Section 3.9 of Security Agreement)


FIXTURES


I. Legal description, county and street address of property on which Fixtures
are located:
 
 
1.
16716 Aurora Avenue North

Shoreline, WA 98133
King County, WA


Legal Description:


PARCEL B OF CITY OF SHORELINE BOUNDARY LINE ADJUSTMENT NO. SHLA 200301, AS
RECORDED UNDER RECORDING NO. 20030226900036, RECORDS OF KING COUNTY AUDITOR;


SITUATED IN THE CITY OF SHORELINE, COUNTY OF KING, STATE OF WASHINGTON.



  
2.
16622 Aurora Avenue North

Shoreline, WA 98133
King County, WA


Legal Description:


TRACT 5, SUPPLEMENTARY PLAT OF LOTS 1 TO 10, MAYWOOD ACRE TRACTS, ACCORDING TO
THE PLAT THEREOF RECORDED IN VOLUME 19 OF PLATS, PAGE(S) 74, IN KING COUNTY,
WASHINGTON; EXCEPT THE WEST 5 FEET THEREOF CONVEYED TO THE STATE OF WASHINGTON
FOR ROAD BY DEED RECORDED UNDER RECORDING NUMBER 8309281032; AND EXCEPT THAT
PORTION THEREOF CONVEYED TO THE CITY OF SHORELINE BY DEED RECORDED UNDER
RECORDING NUMBER 20090605001368.


 
3.
17917 Bothell Everett Highway

Bothell, WA 98012
King County, WA


Legal Description:


LOT 1 OF SHORT PLAT NO. ZA 9302024 SP, APPROVED JUNE 24, 1996 AND AND RECORDED
JUNE 25, 1996 UNDER AUDITOR’S FILE NUMBER 9606255005 IN VOLUME 3, OF SHORT
PLATS, PAGES 64 AND 65, RECORDS OF SNOHOMISH COUNTY, WASHINGTON;


BEING A PORTION OF THE SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 7,
TOWNSHIP 27 NORTH, RANGE 5 EAST, W.M.;


TOGETHER WITH THAT PORTION OF THE SOUTHEAST ¼ OF THE SOUTHEAST ¼ OF SECTION 7,
TOWNSHIP 27 NORTH, RANGE 5 EAST, W.M., RECORDS OF SNOHOMISH COUNTY, WASHIGTON,
CONTAINED IN DEED FROM THE STATE OF WASHIGTON RECORDED UNDER RECORDING NUMBER
200001040346;


SITUATE IN THE COUNTY OF SNOHOMISH, STATE OF WASHINGTON.
 
 
4.
3100 East Valley Road

Renton, WA 98055
King County, WA


Exhibit F
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

Legal Description:


THAT PORTION OF THE NORTH 1/2 OF THE NORTH 1/2 OF THE NORTHWEST 1/4 OF THE
SOUTHEAST 1/4 OF SECTION 30, TOWNSHIP 23 NORTH, RANGE 5 EAST W.M., LYING WEST OF
PRIMARY STATE HIGHWAY NO. 5, AS ESTABLISHED BY DEED RECORDED UNDER KING COUNTY
RECORDING NO. 5332746;
 
EXCEPT THE WEST 30 FEET THEREOF FOR EAST VALLEY HIGHWAY;
 
SITUATE IN THE CITY OF RENTON, COUNTY OF KING, STATE OF WASHINGTON.
 
 
5.
19222 International Boulevard

SeaTac, WA 98188
King County, WA


Legal Description:


LEGAL DESCRIPTION OF THE NORTH LOT
 
THAT PORTION OF THE NORTH HALF OF THE NORTH HALF OF GOVERNMENT LOT 1, SECTION 4,
TOWNSHIP 22 NORTH, RANGE 4 EAST, W.M., IN KING COUNTY, WASHINGTON, LYING
EASTERLY OF STATE HIGHWAY NO. 1, (HIGHWAY 99) AND WESTERLY OF A LINE DESCRIBED
AS FOLLOWS:
 
BEGINNING AT THE NORTHEAST CORNER OF SAID SECTION 4, TOWNSHIP 22 NORTH, RANGE 4
EAST, W.M., IN KING COUNTY, WASHINGTON, KNOWN AS THE COTTERILL CORNER; THENCE
SOUTH 2º 25’ 32” WEST 30 FEET; THENCE NORTH 87º 42’ 40” WEST 412.28 FEET TO THE
BEGINNING OF SAID LINE; THENCE SOUTH 02º 28’ 39” WEST 375.82 FEET, MORE OR LESS
TO THE SOUTH LINE OF SAID NORTH HALF OF THE NORTH HALF OF GOVERNMENT LOT 1 AND
THE TERMINUS OF SAID LINE; EXCEPT THE SOUTH 185 FEET THEREOF; AND EXCEPT THAT
PORTION THEREOF, IF ANY, OF THE ABOVE DESCRIBED TRACT LYING EASTERLY OF A LINE,
DESCRIBED AS FOLLOWS:
 
BEGINNING AT THE NORTHEAST CORNER OF SAID SUBDIVISION AT A MONUMENT KNOWN AS THE
BOSTIAN SECTION CORNER; THENCE SOUTH 01º 04’ 05” WEST ALONG THE WESTERLY LINE OF
SNIVELY’S ANGLE LAKE TRACTS, ACCORDING TO THE PLAT RECORDED IN VOLUME 49 OF
PLATS, PAGE 13 – 14, IN KING COUNTY, WASHINGTON, AND ITS PRODUCED LINE THEREOF
30.01 FEET; THENCE NORTH 87º 29’ 00” WEST 558.08 FEET TO THE TRUE POINT OF
BEGINNING; THENCE SOUTH 02º28’ 39” WEST TO THE SOUTH LINE OF THE NORTH HALF OF
THE NORTH HALF OF SAID GOVERNMENT LOT 1 AND THE TERMINUS OF SAID LINE.
 
SUBJECT TO EASEMENTS OF RECORD AND A 20’ WIDE VEHICULAR EASEMENT SERVING THE
RESTAURANT ON THE SOUTH FROM 192ND AVENUE.
 
LEGAL DESCRIPTION TO THE SOUTH LOT
 
THE SOUTH 185 FEET OF THAT PORTION OF THE NORTH HALF OF THE NORTH HALF OF
GOVERNMENT LOT 1, SECTION 4, TOWNSHIP 22 NORTH, RANGE 4 E.W.M., IN KING COUNTY,
WASHINGTON, LYING EASTERLY OF STATE HIGHWAY NO. 1 (HIGHWAY 99) AND WESTERLY OF A
LINE DESCRIBED AS FOLLOWS;
 
BEGINNING AT THE NORTHEAST CORNER OF THE SAID SECTION 4, TOWNSHIP 22 NORTH,
RANGE 4 E.W.M., KNOWN AS THE COTTERILL CORNER; THENCE SOUTH 02º 25’ 32” WEST 30
FEET; THENCE NORTH 87º 42’ 40” WEST 412.28 FEET; THENCE SOUTH 02º 28’ 39” WEST
375.82 FEET, MORE OR LESS TO THE SOUTH LINE OF SAID NORTH HALF OF THE NORTH HALF
OF GOVERNMENT LOT 1; EXCEPT COUNTY ROADS.  ALL SITUATED IN KING COUNTY
WASHINGTON.  SUBJECT TO UTILITIES EASEMENT OVER THE WEST 5 FEET OF THE NORTH 40
FEET OF THE SOUTH 92 FEET OF THE TRACK DESCRIBED.
 
Exhibit D - 2
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

TOGETHER WITH ALL EXISTING IMPROVEMENTS AS WELL AS ANY FUTURE IMPROVEMENTS
THERON.
 
 
6.
14025 Interurban Avenue South

 
Tukwila, WA 98168

King County, WA


Legal Description:


LOTS 9, 11, 12 AND 13 IN BLOCK 8 OF HILLMAN'S SEATTLE GARDEN TRACTS, AS PER PLAT
RECORDED IN VOLUME 11 OF PLATS, PAGE 24, RECORDS OF KING COUNTY AUDITOR;
EXCEPT THAT PORTION OF LOTS 11, 12 AND 13, SAID BLOCK 8, CONDEMNED FOR ROAD
PURPOSES IN KING COUNTY SUPERIOR COURT CAUSE NO. 109001.
 
SITUATE IN THE CITY OF TUKWILA, COUNTY OF KING, STATE OF WASHINGTON.


 
7.
13010 Highway 99 South

Everett, WA 98204
Snohomish County, WA


Legal Description:


PARCEL A:


BEGINNING AT THE SOUTHEASTERLY CORNER OF TRACT 9 IN BLOCK 4 OF AVONDALE, AS PER
PLAT RECORDED IN VOLUME 10 OF PLATS, PAGE 108, RECORDS OF SNOHOMISH COUNTY;


THENCE NORTHEASTERLY ALONG STATE ROAD NO. 1 FOR 100 FEET;


THENCE NORTHWESTERLY AT RIGHT ANGLES TO STATE ROAD NO. 1 FOR 300 FEET;


THENCE SOUTHWESTERLY PARALLEL TO STATE ROAD NO. 1 FOR 100 FEET TO SOUTHWESTERLY
LINE OF SAID TRACT 9;


THENCE SOUTHEASTERLY ALONG SAID SOUTHERLY LINE 300 FEET TO THE TRUE POINT OF
BEGINNING;


SITUATE IN THE COUNTY OF SNOHOMISH, STATE OF WASHINGTON


PARCEL B:


TRACT 9 IN BLOCK 4 OF AVONDALE, AS PER PLAT RECORDED IN VOLUME  10 OF PLATS,
PAGE 108, RECORDS OF SNOHOMISH COUNTY;


EXCEPT THAT PORTION DESCRIBED AS FOLLOWS:


BEGINNING AT THE SOUTHEASTERLY CORNER OF TRACT 9, BLOCK 4, AVONDALE, ACCORDING
TO THE PLAT THEREOF, RECORDED IN VOLUME 10 OF PLATS, PAGE 108, RECORDS OF
SNOHOMISH COUNTY, WASHINGTON;


THENCE NORTHEASTERLY ALONG STATE ROAD NO. 1 FOR 100 FEET;


THENCE NORTHWESTERLY AT RIGHT ANGLES TO STATE ROAD NO. 1 FOR 300 FEET;


Exhibit D - 3
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

THENCE SOUTHWESTERLY PARALLEL TO STATE ROAD NO. 1 FOR 100 FEET TO THE
SOUTHWESTERLY LINE OF SAID TRACT 9;


THENCE SOUTHEASTERLY ALONG SAID SOUTHERLY LINE 300 FEET TO THE TRUE POINT OF
BEGINNING;

 
SITUATE IN THE COUNTY OF SNOHOMISH, STATE OF WASHINGTON.


 
8.
711 Powell Ave., SW

Renton, WA 98057
King County, WA


Legal Description:
 
LOT 9 AND THE NORTH 166 FEET OF LOT 10 OF WASHINGTON TECHNICAL CENTER, AS PER
PLAT RECORDED IN VOLUME 122 OF FLATS, PAGES 98 THROUGH 102, RECORDS OF KING
COUNTY;


TOGETHER WITH THE EAST 37 FEET OF THE NORTH 459 FEET OF THAT PORTION OF TRACT B
OF SAID PLAT LYING SOUTH OF THE SOUTH LINE OF LOT 7 OF SAID PLAT:


(ALSO KNOWN AS LOT 4 OF CITY OF RENTON LOY LINE ADJUSTMENT NO. 012-85 RECORDED
UNDER NO. 8510189002.)


SITUATED IN THE CITY OF RENTON, COUNTY OF KING, STATE OF WASHINGTON.


II.  Name and Address of Record Owner:


As pursuant to certain real property leases
provided in Exhibit A (VII) of the Operator.


Exhibit D - 4
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT G
(See Section 3.11 of Security Agreement and Definition of “Pledged Collateral”)


LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY


MEMBERSHIP INTERESTS
                     
Grantor
 
Issuer
 
Certificate
Number(s)
 
Type of
Membership Interest 
 
Percentage of Issued
and Outstanding
Membership Interests 
Owned by Grantor
 
NG Washington II Holdings, LLC
 
NG Washington II, LLC
    2  
Voting
    100 %

 
BONDS
                 
Issuer
 
Number
 
Face Amount
 
Coupon Rate
 
Maturity
None.
                                                   


GOVERNMENT SECURITIES


Issuer
 
Number
 
Type
 
Face Amount
 
Coupon Rate
 
Maturity
None.
                                                               



OTHER SECURITIES, INVESTMENT PROPERTY OR PARTNERSHIP INTERESTS
(CERTIFICATED AND UNCERTIFICATED)


Issuer
 
Description of Collateral
 
Percentage Ownership Interest
None.
                           



Exhibit G
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT H
(See Section 3.1 and 3.8 of Security Agreement)


OFFICES IN WHICH FINANCING STATEMENTS TO BE FILED


Jurisdiction
 
Office
Delaware
 
Delaware Secretary of State
401 Federal Street, Suite 4
Dover, DE 19901
     
Washington
 
UCC
Department of Licensing
PO Box 9660
Olympia, WA 98507



Exhibit H
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT I
(See Section 4.3 and 4.8 of Security Agreement)


AMENDMENT


This Amendment, dated [________________, ___] is delivered pursuant to
Section 4.3 of the Security Agreement referred to below.  All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement.  The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct.  The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
July 23, 2010, between the undersigned, as a Grantor, and Fortress Credit Corp.,
as Agent, (the “Security Agreement”) and that the Collateral listed on Schedule
I to this Amendment shall be and become a part of the Collateral referred to in
said Security Agreement and shall secure all Obligations referred to in said
Security Agreement.



 
   
           
By:
     
Name:  
   
   
Title:
   
 



Exhibit I
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE I TO AMENDMENT


MEMBERSHIP INTERESTS
                 
Issuer
 
Certificate
Number(s)
 
Number of Units
 
Class of
Membership
Interests
 
Percentage of
Outstanding
Membership Interests
                                                                               
         
BONDS
                 
Issuer
 
Number
 
Face Amount
 
Coupon Rate
 
Maturity
                                                                               
         



GOVERNMENT SECURITIES


Issuer
 
Number
 
Type
 
Face Amount
 
Coupon Rate
 
Maturity
                                                                               
       



OTHER SECURITIES, INVESTMENT PROPERTY OR PARTNERSHIP INTERESTS
(CERTIFICATED AND UNCERTIFICATED)


Issuer
 
Description of Collateral
 
Percentage Ownership Interest
                             

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]


COMMERCIAL TORT CLAIMS


Description of Claim
 
Parties
 
Case Number; Name of Court where
Case was Filed
         



Schedule 1 to Amendment
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT J
(See Section 4.3 and 4.5 of Security Agreement)


FORM OF ASSIGNMENT


FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
______________________  one hundred percent (100%) of the membership interests
in NG Washington II, LLC, a Washington limited liability company (the
“Company”), represented by Certificate No. 1 (the “Membership Interests”),
standing in the name of the undersigned on the books of the Company and does
hereby irrevocably constitute and appoint ____________________ and its officers
as the undersigned’s true and lawful attorney, for and in name and stead, to
sell, assign and transfer all or any of the Membership Interests, and for that
purpose to make and execute all necessary acts of assignment and transfer
thereof; and to substitute one or more persons with like full power, hereby
ratifying and confirming all that said attorney or substitute or substitutes
shall lawfully do by virtue hereof.
 
Dated: _______________1
 
NG Washington II Holdings, LLC
 
By:  
2
 
Name:
 
Title:

 

--------------------------------------------------------------------------------

1 leave undated
2 to be executed by authorized officer of Pledgor
  
Exhibit J
Fortress/Nevada Gold & Casinos
Pledge and Security Agreement
  
 

--------------------------------------------------------------------------------

 